Citation Nr: 0415071	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  99-20 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to total disability rating due to individual 
unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo


INTRODUCTION

The veteran had active military service from February 1977 to 
February 1986 and from November 1987 to October 1989.

This case initially came before the Board of Veterans' 
Appeals (Board) from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)-
which, among other things, denied the veteran's claim 
for a TDIU.

The veteran testified before a local RO hearing officer in 
February 2000.  In November 2000, and again in February 2003, 
the Board remanded the case to the RO for further development 
and consideration.  The Board noted the veteran had both 
nonservice-connected mental conditions and service-connected 
physical conditions, which he claimed rendered him 
unemployable.

Also, in September 2002, the Board found that a 20 percent 
rating was warranted for the traumatic arthritis portion of 
the veteran's left knee disability, but that a rating higher 
than 20 percent was not warranted for the subluxation and 
status post release of the left patella.  That decision also 
assigned a separate 10 percent rating for a left knee scar 
and granted service connection for a right knee disability 
and for the aggravation of pain in the lumbar spine above and 
beyond any pre-existing low back pathology.  In October 2002, 
the veteran was notified of the September 2002 decision 
granting service connection and assigning a 10 percent rating 
for his right knee and an additional 10 percent rating for 
the degree of disability in his low back over and above the 
pre-existing level.

The Board again remanded the case to the RO for further 
development and consideration in October 2003.

Unfortunately, this case again must be REMANDED to the RO-
but this time via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.

REMAND

The veteran is service connected for traumatic arthritis of 
the left knee (20%), subluxation of the left knee (20%), a 
postoperative scar of the left knee (10%), 
L4-L5 disc space narrowing (10%), and degenerative joint 
disease of the right knee (10%).  His combined rating, 
considering all of these disabilities inclusive of the 
bilateral factor, is 60 percent.

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service- connected disability ratable 
at 60 percent or more, or as a result of two or more service-
connected disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  Even when these percentage 
requirements are not met, however, a TDIU is still possible 
if the veteran is unable to secure and maintain a 
substantially gainful occupation due to the severity of his 
service-connected disabilities, considering his background 
including his employment and educational history.  38 C.F.R. 
§§ 3.321(b), 4.16(b).  

The veteran does not presently satisfy these schedular 
percentage requirements of § 4.16(a) for a TDIU.  And when 
this occurs, the Board lacks the authority to grant a TDIU in 
the first instance.  See Bowling v Principi, 15 Vet. App. 1, 
10 (2001).  Rather, a TDIU only can be granted after the RO's 
referral of the case to the Director of VA's Compensation and 
Pension (C&P) Service for initial consideration under the 
provisions of 38 C.F.R. § 4.16(b).  Referral is required 
where there is a plausible basis for concluding that the 
veteran is unable to secure and follow a gainful occupation.  
See Bowling, 15 Vet. App. at 9.



The veteran has a right, as a matter of law, to compliance 
with the remand orders of the Board.  Stegall v. West, 11 
Vet. App. 268 (1998).  In the introduction section of the 
Board's October 2003 remand, the Board referred the following 
issues to the RO, stating:

[a] September 2003 Written Brief 
Presentation suggest an informal claim 
for an increased rating or a notice of 
disagreement (NOD) to the September 2002 
decision assigning a 10 percent rating 
for the low back and denying an even 
higher rating than was assigned for the 
left knee.  If a veteran first files a 
claim for a TDIU and later files a claim 
for an increased rating (IR), the IR 
claim is inextricably intertwined with 
the TDIU claim, as the IR could have an 
effect on the outcome of the TDIU claim.  
See Babchak v. Principi, 3 Vet. App. 466 
(1992).  But since these additional IR 
claims have not yet been developed for 
appellate review by the Board, and the 
Board is remanding the TDIU claim, they 
are referred to the RO for the 
appropriate action and clarification.

The September 2003 Written Brief 
Presentation also appears to express 
disagreement with the denial of service 
connection for a depressive disorder 
secondary to the already service-
connected disabilities.  However, the 
issue of whether this is a timely NOD to 
the April 2002 rating decision denying 
this claim, or a petition that new and 
material evidence has been received to 
reopen it, also has not been developed 
for Board review.  So this claim is 
referred to the RO, too.



Unfortunately, the RO did not take any actions pertaining to 
these claims as directed in the Board's remand and therefore, 
regrettably, the case again must be remanded for such action.  
As previously indicated, the veteran's appeal for a TDIU is 
inextricably intertwined with these claims, inasmuch as an 
increased rating or a grant of service connection for a 
disability, in turn, could affect the outcome of the TDIU 
claim.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  
See also Kellar v. Brown, 6 Vet. App. 157 (1994) and Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  Consequently, further 
consideration of the TDIU claim must be deferred to avoid 
piecemeal adjudication.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Hoyer v. Derwinski, 1 Vet. App. 208 (1991).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Contact the veteran to obtain the 
information necessary to acquire his 
complete clinical records pertaining to 
any treatment for a psychiatric disorder, 
low back, or knee disability that are not 
currently on file.

2.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.  Also 
request that the veteran submit all 
relevant evidence and information in his 
possession.



3.  Adjudicate the pending claims for 
increased ratings for the service-
connected low back and left knee 
disabilities and the claim for service 
connection for a depressive disorder 
secondary to the already service-
connected disabilities.  See Stegall v. 
West, 11 Vet. App 268 (1998).

4.  Based on the adjudication of these 
additional claims, determine whether 
this, in turn, affects the outcome of the 
claim for a TDIU.  If this benefit 
remains denied, send the veteran and his 
representative a supplemental statement 
of the case and give them time to respond 
to it.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 


other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



